Citation Nr: 9920473	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-05 430	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

Entitlement to service connection for right ear hearing loss.

Whether the January 1953 RO rating decision contained CUE 
(clear and unmistakable error) for denying service connection 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1951 to December 
1951.

A January 1953 RO rating decision denied service connection 
for bilateral hearing loss.  The veteran was notified of this 
determination in January 1953 and he did not appeal.

In 1981, the veteran submitted an application to reopen the 
claim for service connection for bilateral hearing loss.  A 
January 1982 RO decision denied the requested benefit, and 
the veteran appealed this determination.  A January 1985 
Board of Veterans' Appeals (Board) decision denied service 
connection for bilateral hearing loss.

In 1992, the veteran submitted another application to reopen 
the claim for service connection for bilateral hearing loss.  
A July 1992 RO rating decision determined that there was no 
new and material evidence to reopen the claim for service 
connection for bilateral hearing loss, and the veteran 
appealed this determination.  A November 1994 Board decision 
determined that there was no new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss.

In September 1996, reconsideration of the January 1985 and 
November 1994 Board decisions was ordered by the authority 
granted to the Chairman in 38 U.S.C.A. § 7103 (West 1991 & 
Supp. 1998).  A February 1997 Board decision by a 
reconsideration panel granted service connection for left ear 
hearing loss and determined that there was no new and 
material evidence to reopen the claim for service connection 
for right ear hearing loss.

The veteran appealed the February 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In an April 1998 joint 
motion to the Court, the parties requested that the February 
1997 Board decision be vacated with regard to the issue of 
whether there was new and material evidence to reopen the 
claim for service connection for right ear hearing loss and 
that the case be remanded for further development and 
readjudication of this issue, and to adjudicate the claim of 
whether the January 1953 RO rating decision contained CUE for 
failing to grant service connection for bilateral hearing 
loss.  In an April 1998 order, the Court granted the parties' 
motion and the case was thereafter returned to the Board.

In a July 1998 letter, the Board asked the veteran's attorney 
to document her authority to represent the veteran and 
whether she wanted to submit additional argument and/or 
evidence with regard to the veteran's claims.  In July 1998, 
she submitted the requested documentation and a letter with 
attachments concerning the appellate issues.

In November 1998, the Board found that there was new and 
material evidence to reopen the claim for service connection 
for right ear hearing loss and referred the case to the RO 
for consideration of this issue on a de novo basis, 
additional development, and consideration of the other issue 
listed on the first page of this decision.  In 1999, the file 
was returned to the Board.



FINDINGS OF FACT


1.  Hearing loss was not found at the time of the veteran's 
medical examination in June 1951 for assignment to the 
Officer's Candidate Course.

2.  Clinical findings in the service medical records show the 
presence of left ear deafness, that the veteran gave a 
history of preservice left ear deafness, and that a medical 
examiner concluded the veteran had left ear hearing loss that 
existed prior to service and was not aggravated by service.

3.  Right ear hearing loss was not present in service or for 
many years after service.

4.  The January 1953 RO rating decision finding that the 
veteran had preservice hearing loss that was not aggravated 
by service was supported by the evidence then of record that 
clearly and unmistakably shows the presence of left ear 
hearing loss prior to service that did not increase in 
service.

5.  The right ear hearing loss first found many years after 
service is not related to an incident of service, including 
acoustic trauma.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may right ear sensorineural hearing 
loss be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).

2.  The January 1953 RO rating decision, denying service 
connection for bilateral hearing loss, was not based on CUE.  
38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from June to December 1951.

Service medical records show that the veteran underwent a 
medical examination in June 1951 for assignment to the 
Officer's Candidate Course.  His hearing to whispered voice 
and spoken voice was 15/15, bilaterally.  Hearing loss was 
not found and on a report of medical history completed at 
that time, the veteran reported no history of ear, nose or 
throat trouble.  Service documents of the veteran's treatment 
in November 1951 note that deafness of the left ear was found 
in October 1951.  

The service medical records show that the veteran was 
hospitalized in November 1951 with the diagnosis of deafness 
n.e.c. (not elsewhere classified).  He was to appear before a 
clinical board and ultimately go before a physical evaluation 
board.  It was recorded that he had noticed transient 
deafness without any other complaints, such as pain, etc. 
prior to entering service.  It was recorded that the deafness 
became pronounced when at Basic School.  He gave a history of 
marked hearing loss from the left ear since around the age of 
14 that was discovered by routine testing in school.  He felt 
that he was probably born that way.  At 14 he was able to 
hear with the left ear, but much less than with the right 
ear.  He felt that there was now definitely less (practically 
absent) hearing in the left ear.  There was no past or 
present history of ear infection or disease.  He reported 
noticing much more hearing difficulty in the past several 
months.  It was noted that audiometric readings taken in 
November 1951 were similar to readings taken in October 1951 
showing 10 decibel loss in the right ear and 80 to 90 decibel 
loss in the left ear.  The whispered and spoken voice test 
was 15/15 in the right ear; the spoken voice test in the left 
ear was 1/15; and the whispered voice test in the left ear 
was 0/15.  The diagnosis was deafness, n.e.c., left ear, 
cause unknown, EPTE (existed prior to entry into service), 
and not aggravated by active service.  It was determined that 
he did not meet the physical requirements of his rank because 
of left ear deafness.  He was found physically qualified for 
release to inactive duty.

In November 1952, the veteran submitted his initial claim for 
service connection for hearing loss.  In it, he reported 
total deafness in the left ear and slight deafness in the 
right ear that was first found in 1951.

The January 1953 RO rating decision found that the veteran's 
defective hearing preexisted his entry into service and was 
not aggravated thereby.

On a VA authorized audiological evaluation in March 1982, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

45
LEFT






Speech audiometry revealed speech recognition ability of 
96 percent in the right ear.

In correspondence dated in October 1982, the veteran related 
that he had sustained hearing loss in both ears due to an 
explosion.  He maintained that he had no hearing loss prior 
to service.

The veteran testified at a hearing in December 1983.  His 
testimony was to the effect that he had undergone a medical 
examination for the CIA (Central Intelligence Agency) in May 
1951 that showed he had no hearing loss prior to service and 
that his current hearing loss began in service.

A report of the veteran's medical examination for the CIA in 
May 1951 was received in January 1984.  The report of this 
examination shows that he could hear the whispered voice at 
15 feet with each ear.

A private medical report dated in April 1984 notes that the 
veteran was under the care of a physician since 1950.  The 
physician related that the veteran had no hearing loss prior 
to service.

The veteran testified at a hearing in June 1984.  His 
testimony was to the effect that he had no hearing loss prior 
to service and that his hearing loss was caused by an 
explosion in service.

A private medical report shows that the veteran underwent an 
audiological evaluation in June 1992.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
55
65
LEFT






It was noted that the veteran had mild to severe 
sensorineural hearing loss in the right ear.  The audiologist 
related that the degree of hearing loss revealed through 
audiometric testing may have been the result of an explosion 
many years ago as reported by the veteran, but that no 
previous audiometric data were available to indicate when the 
hearing loss may have occurred.

The veteran testified at a hearing in March 1996.  His 
testimony was to the effect that he had no hearing loss prior 
to service and that the January 1951 RO rating decision 
contained CUE for denying service connection for hearing loss 
on the basis that this condition preexisted service.  His 
testimony was to the effect that he was entitled to the 
presumption of hearing soundness at the time of his entry 
into service because hearing loss was not found on medical 
examination for entry into service.

On VA authorized audiological evaluation in March 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
35
LEFT






Speech audiometry revealed speech recognition ability of 92  
percent in the right ear at the above audiometric evaluation.


In November 1998, the Board remanded the case to the RO for 
additional development.  The requested development included 
having the veteran undergo VA audiometric examination with 
the veteran's claims folder made available to the examiner in 
order to determine the nature and extent of the veteran's 
right ear hearing loss and to obtain an opinion as to the 
etiology of this condition, including whether it was at least 
as likely as not that the right ear hearing loss was due to 
acoustic trauma in service as reported by the veteran.


A private medical report reveals that the veteran underwent 
an audiological evaluation in December 1998.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
80
90
LEFT






Speech audiometry revealed speech recognition ability of 
95 percent in the right ear.  The impression was mild 
declining to profound essentially sensorineural hearing loss 
in the right ear.


A statement from the veteran's wife dated in February 1999 
notes that she has known the veteran since 1948 and that he 
had no hearing loss prior to service.  She maintains that the 
veteran lost his hearing in both ears in an injury during a 
training exercise while in service.




On a VA authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
55
LEFT






Speech audiometry revealed speech recognition ability of 
92 percent in the right ear.  

The veteran underwent a VA ear examination in February 1999, 
and the physician reviewed the February 1999 audiogram, 
concluding that the veteran had sensorineural hearing loss of 
the right ear.  The examiner, who reviewed the veteran's 
medical records, noted that the audiogram in October 1951 
while in service did not show right ear hearing loss.  The 
examiner opined that if the veteran had been exposed to an 
explosion in service the effects would have been noted at 
that time, and should not have progressed later on.  He could 
not relate the veteran's current right ear hearing loss to an 
incident of service.


B.  Legal Analysis

The veteran's claim for service connection for right ear 
hearing loss, and his claim that the January 1953 RO rating 
decision contains CUE for denying service connection for 
bilateral hearing loss, are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to these claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).


Right Ear Hearing Loss

In order to establish service connection for the right ear 
hearing loss, the evidence must demonstrate the presence of 
it and that it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Where sensorineural hearing loss (an "organic disease of the 
nervous system") becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The evidence shows that the veteran currently has right ear 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if this 
condition can be linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87 (1992).  The service medical records contain no 
subjective complaints of right ear hearing loss, and this 
condition was not found in service, including on audiometric 
tests in October and November 1951.

The post-service medical records do not demonstrate the 
presence of right ear hearing loss until 1982.  The private 
medical report of the veteran's audiometric evaluation at 
that time shows a decibel threshold of 45 in the right ear at 
4,000 hertz.  By some medical authorities, decibel thresholds 
higher than 20 indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  The medical evidence, 
however, does not link the right ear hearing loss, first 
shown in 1982, to an incident of service.  The private 
medical report of the veteran's audiometric evaluation in 
June 1992 indicates that the right ear hearing loss could be 
due to an explosion many years ago as reported by the 
veteran, but the examiner did not have enough information to 
make this conclusion.  In 1998, the Board remanded the case 
to the RO in order to have the veteran undergo a VA 
audiometric evaluation to determine the extent and nature of 
his right ear hearing loss and to obtain a medical opinion as 
to the etiology of the right ear hearing loss.  The requested 
examination was performed and the veteran's claims folders 
were reviewed by an examiner who could not relate the 
veteran's right ear hearing loss to an incident of service, 
including exposure to an explosion.  Since the medical 
evidence does not link the veteran's right ear hearing loss, 
first shown many years after service, to an incident of 
service, service connection is not warranted for this 
condition.

The Board notes the testimony of the veteran and the 
statement of his wife to the effect that the veteran's right 
ear hearing loss is due to an injury in service, but this lay 
evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for right ear hearing loss, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


CUE in the 1953 Rating Decision

With regard to the matter of whether the January 1953 RO 
rating decision contained CUE for denying service connection 
for bilateral hearing loss, previous determinations of the RO 
are final and binding, including decisions as to service 
connection, and will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  CUE is a very specific and rare 
kind of error; it is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).


A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  The law in effect at the 
time of the disputed rating decision was to the same effect.  
See 38 U.S.C. Chapter 12A, Part I, Vet. Reg. No. 1(b) (1952 & 
Supp. 1958).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In the case at bar, VA would have to demonstrate that the 
veteran's left ear hearing loss clearly and unmistakably 
preexisted service based on all relevant evidence of record 
at the time of the January 1953 RO rating decision, denying 
service connection for hearing loss because it had preexisted 
service and was not aggravated by active service.

The Board recognizes that there is evidence in the veteran's 
claims folders with regard to his left ear hearing loss that 
was received after the time the January 1953 RO rating 
decision became final, this evidence, as noted above, may not 
be considered in determining whether there was CUE in this RO 
rating decision.  The evidence of record at the time of the 
January 1953 RO rating decision, denying service connection 
for hearing loss, essentially consisted of statements from 
the veteran and service medical records.  The veteran's 
statements were to the effect that he had total deafness of 
the left ear and slight hearing loss of the right ear that 
was first found in service.  The service medical records did 
not show the presence of right ear hearing loss and the 
service medical records included statements from the veteran 
that he had left ear deafness prior to service since at least 
the age of 14 years and an opinion from a physician who 
concluded that the veteran's left ear deafness existed prior 
to entry into service and was not aggravated by service.  
Based on these facts, the conclusion in the January 1953 RO 
rating decision that the veteran's hearing loss preexisted 
his entry into service and was not aggravated thereby is not 
undebatably erroneous, because it is supported by clear and 
unmistakable medical evidence that the left ear hearing loss 
existed prior to service and was not aggravated therein.  

The Board acknowledges that the conclusion of the physician 
in service was based, at least in part, on the veteran's 
history.  Whether a veteran's history alone may be "clear 
and unmistakable" evidence sufficient to rebut the 
presumption of soundness is doubtful.  See Crowe v. Brown, 7 
Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 466 
(1995).  But the question is not whether, weighing the merits 
of the case de novo, the presumption is rebutted.  (This 
matter was resolved in the veteran's favor in the Board's 
decision of February 1997.)  Rather, the question now before 
the Board is whether, given the evidence and the law as they 
appeared before the rating board at the time of the 1953 
rating decision, the rating board's decision was clearly and 
unmistakably-undebatably-erroneous.  The Court's 
jurisprudence regarding the presumption of soundness did not 
exist in 1953.  Moreover, the veteran's statements regarding 
the history of his hearing loss, examinations of his ears and 
hearing acuity, and the absence of a history of recent 
disease or injury (the explosion was not mentioned in the 
record until a 1982 letter from the veteran) form a factual 
predicate for the medical professional's opinion that the 
hearing loss preexisted service and was not aggravated 
therein.  See Gahman v. West, No. 96-1303 (U.S. Vet. App. 
June 4, 1999).  Therefore, the Board finds that the evidence 
of record in 1953 was of sufficient weight and character that 
it was not clear and unmistakable error for the rating board 
to have found that the presumption of soundness was rebutted 
and that the left ear hearing loss was not aggravated in 
service.

A review of the evidence of record at the time of the January 
1953 RO rating decision does not show that this decision was 
based on CUE for failing to grant service connection for 
hearing loss.  Hence, the Board finds that the evidence then 
of record does not support the veteran's claim that there was 
CUE in that decision.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right ear hearing loss is denied.

The January 1953 RO rating decision was not based on CUE for 
failing to grant service connection for bilateral hearing 
loss.





			
	L. W. TOBIN	BRUCE E. HYMAN


		
	J. E. DAY



			
	BARBARA B. COPELAND	STEVEN L COHN


		
	N. R. ROBIN
Members, Board of Veterans' Appeals


 

